Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 04/06/2020. It is noted, however, that applicant has not filed a certified copy of the DE102020204442.2 application as required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see pg. 8-9, filed 03/25/2022, with respect to 35 U.S.C. § 112 have been fully considered and are persuasive. The rejection of claims 3 and 4 has been withdrawn. 
Applicant’s arguments, see pg. 9-10, filed 03/25/2022, with respect to the rejection(s) of claims 1-4 under 35 U.S.C. § 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the newly amended and added claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stephan et al. (US 6419068 B1) in view of HE et al. (CN 101760706 A); hereinafter, Stephan et al. is Stephan and HE et al. is HE.

Regarding claim 1, Stephan discloses (fig. 4-6) a gear assembly for a motor vehicle comprising: 
at least one shaft (52, 62, and 92);
 at least one gear component (84 and 90);
 wherein the gear component (84 and 90) is arranged on the shaft (52, 62, and 92); 
at least one engagement component (pawl 102) which is engaged with the gear component (84 and 90) or can be brought into engagement with the gear component (84 and 90) (fig. 6);
 and at least one damping element (94),
 wherein the at least one damping element (94) is arranged in an operative manner between the gear component (84 and 90) and the shaft (52, 62, and 92) (abstract, “Damper elements are located between registering radial extensions of the toothed wheel on the inside diameter of the toothed wheel and on a hub that is secured drivably to the torque output shaft.”).
Stephan does not disclose the damping element is produced at least in part from amorphous metal. 
HE teaches the damping element can be produced at least in part from amorphous metal for the purpose of vibration and noise reduction (abstract). 
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have replace the elastomer insert damping element of Stephan with the amorphous alloy material of HE for the purpose of vibration and noise reduction (abstract).
Regarding claim 2, Stephan in view of HE discloses (Stephan fig. 5a and fig. 5) the gear assembly wherein the damping element (94) is designed as a separate component (94) relative to the gear component (84 and 90) and connected (via snap ring 100) to the gear component (84 and 90) either reversibly or irreversibly (col. 4, lines 4-22, shows the damping element are elastomer inserts 94, which can be separate component, so it is reversible and connected to the toothed wheel 84).
Regarding claim 3, Stephan in view of HE discloses (Stephan fig. 5a-6) the gear assembly wherein the gear component (84 and 90) is fixedly arranged on the shaft (52, 62, and 92) and the engagement component (102) is pivotally arranged on a fixed axle (pawl pivot shaft 106) and can be brought into a locking position with the gear component (84 and 90). 
Regarding claim 4, Stephan in view of HE discloses (fig. 5a) the gear assembly wherein the damping element (94) is designed as a separate component (94) relative to the gear component (84 and 90) and connected to the gear component (84 and 90) either reversibly or irreversibly (col. 4, lines 4-22, shows the damping element are elastomer inserts 94, which can be separate component, so it is reversible and connected to the toothed wheel 84).
Regarding claim 9, Stephan discloses (fig. 1 and 4-6) a parking lock mechanism (fig. 1, park gear mechanism 58) for a motor vehicle,
the parking lock mechanism (58) comprising:
 at least gear output shaft (52, 62, and 92): 
at least parking lock gear (84 and 90) fixedly arranged on the gear output shaft (52); 
at least one parking lock pawl (102) moveable from a disengaged position to an engaged position with the parking lock gear (84) (fig. 6 and col. 4, lines 21-26)
 and at least one damping element (94) arranged in an operative manner between the parking lock gear (84 and 90) and the gear output shaft (52, 62, and 92),
there is a damping element (abstract, “Damper elements are located between registering radial extensions of the toothed wheel on the inside diameter of the toothed wheel and on a hub that is secured drivably to the torque output shaft.”)
Stephan does not disclose the damping element is produced at least in part from amorphous metal. 
HE teaches the damping element can be produced at least in part from amorphous metal for the purpose of vibration and noise reduction (abstract). 
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have replace the elastomer insert damping element of Stephan with the amorphous alloy material of HE for the purpose of vibration and noise reduction (abstract).
Claims 5-7, 10-11, 13-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stephan in view of HE and in further view of Taylor (US 7926624 B1).
Regarding claim 5, Stephan in view of HE discloses (Stephan fig. 5a-6) the gear assembly wherein there is the gear component (84 and 90) and the engagement component (102).
However, Stephan in view of HE does not discloses the gear assembly wherein the at least one damping element includes a further damping element arranged in an operative manner between the gear component and the engagement component.
Taylor teaches (in fig. 5 & 10) the gear assembly wherein the engagement component (63) includes a damping element (63a) arranged in an operative manner between the gear component (cylinder block 51) and the engagement component (63) for the purpose of reducing wear (Col. 4, lines 12-19). 
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have included the further damping element of Taylor between the gear component of Stephan in view of HE for the purpose of reducing wear (Col. 4, lines 12-19, the damping element 63a is made out of FN-0208-130HT). 
However, Stephan in view of He and in further view of Taylor does not disclose that the further damping element’s material, FN-0208-130HT, is an amorphous metal used for damping.
Additionally, HE teaches that the further damping element can be made from amorphous metal for the purpose of minimizing forces acting between the components to reduce wear and have properties of sound absorption and noise reduction (HE para. [0004]).
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have the further damping element of Stephan in view of HE and in further view of Taylor to be made out of amorphous metal as both of the metals have similar characteristics of wear resistance, but HE includes the added benefits of damping, for the purpose of minimizing forces acting between the components to reduce wear and have properties of sound absorption and noise reduction (HE para. [0004]).
Regarding claim 6, Stephan in view of HE and in further view of Taylor discloses (Taylor fig. 10) the gear assembly according to Claim 5, wherein the further damping element is designed as a separate component (Taylor 63a) relative to the engagement component (Taylor 63) and connected to the engagement component irreversibly (Taylor fig. 10, 63a can be considered a separate and irreversible component.)

Regarding claim 7, Stephan in view of HE and in further view of Taylor discloses (Taylor fig. 10) the gear assembly according to Claim 5, wherein the further damping element (Taylor 63a) is designed integrally with the engagement component (Taylor 63) (Taylor fig. 10, 63a is integrally with 63.) 

Regarding claim 10, Stephan in view of HE discloses (Stephan fig. 5a-6) the parking mechanism according to claim 9, wherein there is the parking lock gear (Stephan 84 and 90) and the parking lock pawl (Stephan 102).
However, Stephan in view of HE does not disclose the parking mechanism wherein there is a further damping element arranged in an operative manner between the parking lock gear and the parking lock pawl.
Taylor teaches (in fig. 5 & 10) wherein there is a further damping element (63a) arranged in an operative manner between the parking lock gear (cylinder block 51) and the parking lock pawl (63) for the purpose of minimizing forces acting between the components and reducing wear (col. 4, lines 12-20).
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have included damping element of Taylor between the parking lock gear and parking lock pawl of Stephan in view of HE for the purpose of minimizing forces acting between the components and reducing wear (col. 4, lines 12-20).
Regarding claim 11, Stephan in view of HE and in further view of Taylor discloses (Stepan fig. 5a-6 and Taylor fig. 10) the parking lock mechanism according to Claim 10, wherein the damping elements (Stephan 94 and Taylor 63a, respectively) are each designed as separate components relative to the parking lock gear (Stephan 84 and 90) and the parking lock pawl (Stephan 102), wherein the damping elements (Stephan 94 and Taylor 63a) are respectively connected to the parking lock gear (Stephan 84 and 90) and the parking lock pawl (Stephan 102).
Regarding claim 13, Stephan in view of HE and in further view of Taylor discloses (Stephan fig. 5a-6) the parking lock mechanism according to Claim 10, wherein the parking lock pawl (102) is mounted on an axle (pawl pivot shaft 106) and moved into a locking position with the parking lock gear (Stephan 84 and 90) during activation of the parking lock mechanism (Stephan abstract).
Regarding claim 14, Stephan in view of HE and in further view of Taylor discloses (Stephan fig. 5a-6) the parking lock mechanism according to Claim 13, wherein when the parking lock pawl (Stephan 102) is in the locking position with the parking lock gear (Stephan 84 and 90), the gear output shaft (52, 62, and 92) is locked and cannot turn (Stephan abstract).  
Regarding claim 16, Stephan discloses (fig. 4-6) a gear assembly for a motor vehicle comprising:
 at least one shaft 52, 62, and 92):
 at least one gear component (84 and 90), 
wherein the gear component (84 and 90);) is fixedly arranged on the shaft (52, 62, and 92); 
at least one engagement component (102) moveable into a locking position with the gear component (84 and 90) (fig. 6);
 and a first damping element (94) arranged in an operative manner between the gear component (84 and 90) and the shaft (52, 62, and 92),
Stephan does not disclose a second damping element arranged in an operative manner between the engagement component and the gear component.
Taylor teaches (in fig. 5 & 10) a second damping element (63a) arranged in an operative manner between the engagement component (63) and the gear component (51) for the purpose of minimizing forces acting between the components and reducing wear (col. 4, lines 12-20).
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have included damping element of Taylor between the parking lock gear and parking lock pawl of Stephan for the purpose of minimizing forces acting between the components and reducing wear (col. 4, lines 12-20).
Stephan in view of Taylor does not disclose wherein the first and second damping elements (Stephan 94 and Taylor 63a, respectively) are produced at least in part from amorphous metal.
He teaches wherein the first and second damping elements are produced at least in part from amorphous metal for the purpose of vibration and noise reduction (abstract). 
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have replace the first and second damping elements of Stephan in view of Taylor with the amorphous alloy material of HE for the purpose of vibration and noise reduction (abstract).
Regarding claim 17, Stephan in view of Taylor and in further view of HE discloses (Stephan fig. 5 and 6) the gear assembly according to Claim 16, wherein the shaft is a gear output shaft (Stephan 52, 62, and 92), the gear component is a parking lock gear (Stephan 84 and 90), and the engagement component is a parking lock pawl (Stephan 102).
42.	Regarding claim 18, Stephan in view of Taylor and in further view of HE discloses (Stephan fig. 5a-6 and Taylor fig. 10) the gear assembly according to Claim 17, wherein the second damping element (Taylor 63a) is connected to the parking lock pawl (Taylor 63; Stephan 102) and configured to contact an outer profile (outside surface of Stephan 84 and 90) of the parking lock gear (Stephan 84 and 90) in the locking position (Stephan abstract).
 43.     Regarding claim 19, Stephan in view of Taylor and in further view of HE discloses (Stephan fig. 5a and 5) the gear assembly according to Claim 18, wherein the first damping element (Stephan 94) is connected to an inner profile (inside surface of 90) of the parking lock gear (Stephan 84 and 90) and configured to contact an outer profile (outside surface of 92 and 62) of the output shaft (Stephan 52, 62, and 92). 
Regarding claim 20, Stephan in view of Taylor and in further view of HE discloses the gear assembly according to Claim 16, wherein the shaft (Stephan 52, 62, and 92), the gear component (Stephan 84 and 90), and the first damping component (Stephan 94) are rotatably fixed for conjoint rotation (abstract, shows they rotate together).

Claims 8, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stephan in view of HE and in further view of Taylor and in further view of Muller et al. (US 20110250466 A1); hereinafter, Muller et al. is Muller.

Regarding claim 8, Stephan in view of HE and in further view of Taylor discloses (Stephan fig. 5a-6) the gear assembly wherein the gear component (Stephan 84 and 90) has a damping element (Stephan 94).
Stephan in view of HE and in further view of Taylor does not disclose the damping element being integrally with the gear component.
Muller teaches the damping element (functional surface 7) being integrally with the gear component through injection molding (abstract and para. [0021], shows that amorphous metal can formed integrally on functional surfaces, in our case the damping element of the gear component, via injection molding) for the purpose of saving costs through less components and less shipping. 
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have the damping element of the gear component of Stephan in view of HE and in further view of Taylor to be integrally formed with the gear component via injection molding like the functional surfaces of Muller for the purpose of saving costs though less components and less shipping. 
Regarding claim 12, Stephan in view of He and in further view of Taylor discloses (Stephan fig. 5a-6 and Taylor fig. 10) the parking lock mechanism according to Claim 10, wherein the damping element (Taylor 63a) is designed integrally with the parking lock pawl (Taylor 63; Stephan 102). 
Stephan in view of He and in further view of Taylor does not disclose the damping element is designed integrally with the parking lock gear.
Muller teaches the damping element (functional surface 7) is designed integrally with the parking lock gear (abstract and para. [0021], shows that amorphous metal can formed integrally on functional surfaces, in our case the damping element of the parking lock gear, via injection molding) for the purpose of saving costs through less components and less shipping.
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have the damping element of the parking lock gear of Stephan in view of HE and in further view of Taylor to be integrally formed with the parking lock gear via injection molding like the functional surface of Muller for the purpose of saving costs though less components and less shipping. 
Regarding claim 15, Stephan in view of HE and in further view of Taylor  discloses (Stephan fig. 5a-6 and Taylor fig. 10) the parking lock mechanism according to Claim 10, wherein the damping members (Stephan 94 and Taylor 63a) are a part of the parking lock gear (Stephan 84 and 90) and a part of the parking lock pawl (Stephan 102; Taylor 63) and are made of amorphous metal (He abstract).
Stephan in view of HE and in further view of Taylor does not disclose the damping members are integrally formed with the parking lock gear and the parking pawl, respectively, via injection molding.
Muller teaches the damping members (function surface 7) are integrally formed with the parking lock gear and the parking pawl, respectively, via injection molding (abstract and para. [0021], shows that amorphous metal can formed integrally on functional surfaces, in our case damping members of the parking lock gear and the parking pawl, via injection molding) for the purpose of saving costs though less components and less shipping. 
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have the damping members of Stephan in view of HE and in further view of Taylor to be integrally formed with the parking lock gear and the pawl via injection molding like the functional surface of Muller for the purpose of saving costs though less components and less shipping. 

	Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jabusch (DE 102011114572 A1) teaches a housing of a device that is made out of amorphous material that has metal. 
Scheucher (DE 102009030005 A1) teaches another parking lock gear mechanism with damping elements in its wheel.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656